FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5702
                 _____________________________

WILLIAM V. DUPRIEST,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Russell Healey, Judge.
Roberto A. Arias, Judge.

                        December 27, 2018


PER CURIAM.

     On appeal, the appellant only challenges the postconviction
court’s order that summarily denied ground B, C, and D of his
motion for postconviction relief. Because the postconviction court
failed to attach any portions of the record that conclusively refute
the appellant’s allegations and we must accept the appellant’s
factual assertions as true, we reverse. See Jennings v. State, 123
So. 3d 1101, 1121 (Fla. 2013) (“When reviewing the summary
denial of a claim raised in a rule 3.850 motion, the court must
accept the movant’s factual allegations as true to the extent that
they are not refuted by the record.”). On remand, we require the
postconviction court to hold an evidentiary hearing on grounds B
and C because of the circumstances surrounding this case. First,
this case languished in the lower court for nearly twelve years.
Second, the lower court granted the appellant an evidentiary
hearing on grounds B and C, and even denied the State’s request
to revisit its decision. ∗ Third, a number of scheduled evidentiary
hearings had been continued or cancelled. Fourth, when the
instant case came before the postconviction court for an
evidentiary hearing, at the start of the hearing, the postconviction
court announced that it did not need to hold the hearing as there
was enough to deny the appellant’s motion, signed an order that it
had prepared prior to the hearing, and terminated the hearing.
For those reasons, we are requiring the postconviction court to hold
the evidentiary hearing on grounds B and C. We also urge the
postconviction court to hold an evidentiary hearing on ground D.
The appellant alleged that trial counsel was ineffective for failing
to fully investigate or hire an expert in pharmacology or
biochemistry in order to understand how his prescription
medication interacted with his medical conditions and abuse of
illicit substances. Without a thorough statement of the steps trial
counsel had taken to understand the interactions, it will be
difficult for the postconviction court to conclusively refute the
appellant’s claims.

    REVERSED and REMANDED for further proceedings consistent
with this opinion.

ROBERTS and BILBREY, JJ., concur; WINOKUR, J., concurs in part
dissents in part with opinion.




    ∗
        We note the dissent’s position that ground B was
insufficiently pled. Even if ground B was legally insufficient, the
record before this Court shows that the appellant would be entitled
to amend this claim unless the claim is not amendable or is
conclusively refuted by the record. Spera v. State, 971 So. 2d 754,
761 (Fla. 2007); Taylor v. State, 120 So. 3d 540, 551 (Fla. 2013).

                                 2
                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


WINOKUR, J., concurring in part and dissenting in part.

     I agree with the majority that the order must be reversed. I
would reverse the court’s order because it failed to attach records
that conclusively refute one of DuPriest’s postconviction grounds.
I would only order an evidentiary hearing regarding the part of
DuPriest’s ground B that asserted that he would not have pleaded
guilty if counsel had advised him of the “heat of passion” defense.
I would hold that the remainder of DuPriest’s ground B, as well as
ground D, could have been conclusively refuted by the record. *


    *   In ground C, DuPriest argued that counsel was ineffective
for failing to advise him that he could not have been legally
convicted on two burglary counts. Because DuPriest could have
been legally convicted on both counts, he failed to state a sufficient
claim, and this ground could have been denied without attaching
records conclusively refuting it. See Franqui v. State, 59 So. 3d 82,
95-96 (Fla. 2011) (“Generally, a defendant is entitled to an
evidentiary hearing on a rule 3.850 motion unless (1) the motion,
files, and records in the case conclusively show that the movant is
entitled to no relief, or (2) the motion or particular claim is legally
insufficient.”) (Emphasis supplied). The addition of arguable and
unnecessary dicta in the trial court’s order does not render an
insufficient claim sufficient. DuPriest’s ground D alleged that
counsel was ineffective for failing to adequately investigate his
defense under section 775.051, Florida Statutes, so that an expert
could testify that he was involuntarily intoxicated due to his
consumption of Klonopin. Under section 775.071, DuPriest would
have to establish that “he was taking the medication as prescribed
and pursuant to a lawful prescription.” Stimus v. State, 995 So. 2d
1149, 1151 (Fla. 5th DCA 2008); see also Montero v. State, 996 So.
2d 888, 891 (Fla. 4th DCA 2008) (“This exception applies where the
defendant unexpectedly becomes intoxicated by prescribed
                                  3
     I specifically disagree that the “circumstances surrounding
this case” entitle DuPriest to an evidentiary hearing. We do not
know why it took so long for the lower tribunal to issue an order in
this case. This fact alone, while regrettable, does not compel the
court to hold an evidentiary hearing. The same is true for the fact
that the court may have earlier granted, and later cancelled, an
evidentiary hearing. Finally, I do not find it improper that the trial
judge announced at the outset of the hearing that a hearing would
be unnecessary and signed an already-written order. Even if it
were, I do not believe that we should sanction the trial court by
ordering an evidentiary hearing. Except as noted above, the court
did not err in ruling that an evidentiary hearing is unnecessary.
We should not remedy alleged wrongs committed by the trial court
by ordering an evidentiary hearing on claims that are legally
insufficient or refuted by the record.

                  _____________________________

William V. DuPriest, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley,
Assistant Attorney General, Tallahassee, for Appellee.




medication that is taken in a lawful manner.”); Cobb v. State, 884
So. 2d 437, 439 (Fla. 1st DCA 2004) (holding that section 775.051
did not provide a valid defense where the appellant did not take
her medications as prescribed). In his own motion, DuPriest
squarely contradicts any argument that he took Klonopin as
prescribed; specifically, he consumed it before getting “extremely
intoxicated” from alcohol (which he acknowledges is contrary to
the prescription) and before consuming an additional illegal
narcotic that he describes as “a notorious mood-altering drug
known for inducing black-outs.” As such, DuPriest is not entitled
to an evidentiary hearing on this ground.



                                  4